         Case 1:19-cv-00558-KG-JHR Document 85 Filed 03/01/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

                       Plaintiff,

v.                                            CASE NO. 1:19-cv-00558-KG-JHR

PROTEGE EXCAVATION, INC.,

                       Defendant.

              AMENDED ORDER RESULTING FROM STATUS CONFERENCE

         THIS MATTER HAVING COME BEFORE THIS COURT upon the status conference

held on February 26, 2021, and attendance and information provided by Plaintiff Commercial

Credit Group Inc. (“Commercial Credit”), through undersigned counsel, and non-appearance of

Defendant Protégé Excavation, Inc., through Steven Vigil, the Court hereby finds and orders as

follows:

         1.     Mr. Vigil is in violation of the Order entered on February 1, 2021, for failure to

provide the required information no later than the February 8, 2021, deadline as set forth in the

Order.

         2.     On February 26, 2021, Mr. Vigil submitted a late Affidavit signed by him before a

notary, regarding the two remaining units of equipment (Kobelco ED160 and John Deere 350G or

together, the “Equipment”). Mr. Vigil also submitted two Declarations of Stolen License Vehicle

with the Taos County Sherriff’s Office as to the Equipment which each references an attached

Offense/Incident Police Report. However, the Affidavit does not contain certain information and

the referred Report is not attached to the Declaration.

         3.     Mr. Vigil shall submit a complete Affidavit with referenced documents, no later

than March 3, 2021, and include the following:
       Case 1:19-cv-00558-KG-JHR Document 85 Filed 03/01/21 Page 2 of 3




               a.     Last known date and location of the Equipment, with street address,

directions, GPS coordinates, or specific detailed directions. See February 1, 2021, Order ¶ 1(Doc.

77);

               b.     The date of the last known location (or i.e. stolen/loss) of each unit of

Equipment. See February 1, 2021, Order ¶ 1; and

               c.     Insurance information and claim. See February 1, 2021, Order ¶ 2 and 3

(Doc. 77).

       4.      Mr. Vigil shall submit copies of the Offense/Incident Police Report, as referenced

in the Declaration of Stolen License Vehicle with the Taos County Sherriff’s Office, that he

submitted to the Court on February 26, 2021, and a copy of insurance information and claims for

the Equipment. See February 1, 2021, Order ¶ 4.

       5.      Commercial Credit shall notify the Court by noon, March 4, 2021, whether it has

received the above information and documents from Mr. Vigil by the March 3, 2021, deadline.

       6.      Mr. Vigil has continuously failed to comply with the Court’s Orders and deadlines

and has failed to appear at the February 26, 2021, status conference despite the Court’s sufficient

notice, as ordered by the Court.

       7.      If Mr. Vigil fails to comply with this Order and fails to submit the necessary and

complete Affidavit and documents by the March 3, 2021, deadline as stated herein this Court shall

consider issuing another bench warrant for Mr. Vigil’s arrest.

IT IS THEREFORE ORDERED.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                2
       Case 1:19-cv-00558-KG-JHR Document 85 Filed 03/01/21 Page 3 of 3




SUBMITTED BY:

SNELL & WILMER L.L.P.

  /s/Jeanne Y. Sohn
Jeanne Y. Sohn
201 Third St. NW, Suite 500
Albuquerque, NM 87102
Telephone: 602.382.6545
Facsimile: 602.382.6070
jysohn@swlaw.com
Attorneys for Plaintiff




                                      3
